DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 10 February 2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement does not promote the efficient prosecution of this application as the claims have significant subject matter in common, and there is undue burden on the examiner.  This is not found persuasive because, as set forth in MPEP 808.02, a serious burden may be shown by either (A) separate classification; (B) separate status in the art; or (C) a different field of search.  In the instant application, the Examiner has shown the burden by a different field of search by A61F2/958, A61F2/07, and A61F2/962.  Additionally, despite Applicant’s amendment to claims 9 and 17, the Examiner can still maintain that the product as claimed can be used and made in a materially different process such as being delivered in an expanded configuration rather than a compressed and being made where the stent is loaded past the distal end of the sheath.  The method of making and the method of using can also still be found to have a materially different mode of operation, no overlap in scope, and not to be obvious variants as the making of a medical device and the delivery of a medical device would not have overlapping subject matter.  It is noted that because the product can be used and made in materially different processes than claimed and the methods do not overlap in scope, the restriction satisfies the tests set forth in the MPEP and is evidence of a 
Therefore, claims 9-20 have been withdrawn from further consideration and claims 1-8 are pending for examination.  The requirement is still deemed proper and is therefore made FINAL.
	As Applicant mentioned in their arguments regarding this restriction requirement, it is noted that upon apparatus claims being found allowable, method claims including all the limitations of an allowable apparatus will be considered for a rejoinder.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 15A: 160, 152
Fig. 15B: 162, 152, 132
Fig. 15C: 164, 152, 132
Fig. 15D: 166, 152, 132
Fig. 16A: 112
Fig. 17-18: 232
Fig. 19: 334
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 5 and 6 recite “wherein the self-expanding stent comprises a plurality of apertures” and “wherein the inflatable balloon protrudes through at least one aperture of the self-expanding stent.”  Neither of these limitations have been found, to the Examiner’s best knowledge, within the instant specification.  It is recommended to Applicant to amend the specification to include these features or to cancel them from the claims.
Claim 7 recites “the self-expanding stent is a drug eluting stent.”  This limitation has not been located, to the Examiner’s best knowledge, within the instant specification.  It is recommended to Applicant to amend the specification to include this feature or to cancel it from the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, line 1 recites “the proximal end of the inflatable balloon.”  It is unclear if the proximal end is referring to the proximal end of line 5 of claim 1, or the first proximal end of line 8 of claim 1.  Based on the disclosure of the specification and drawings, the Examiner will consider the proximal end of claim 4 to be the first proximal end of the inflatable balloon.
	Regarding claim 4, line 3 recites “the proximal end of the stent.”  It is unclear if the proximal end is referring to the proximal end of line 5 of claim, the proximal end of line 1 of claim 4, or the second proximal end of line 10 of claim 1.  Based on the disclosure of the specification and drawings, the Examiner will consider the proximal end of claim 4 to be the second proximal end of the stent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusbabek et al. (US 5,968,069), hereinafter Dusbabek.
Regarding claim 1, Dusbabek discloses in Fig. 43 and 44 a medical device assembly (350) comprising: an outer sheath (362); a balloon catheter (352) disposed within the outer sheath (Fig. 43 shows catheter within outer sheath), the balloon catheter comprising: a catheter body (Fig. 43, catheter has body) extending from a proximal end (Fig. 43, element 352 is proximal end of catheter body) to a distal end (356) and defining a lumen therethrough (center of catheter is lumen), and an inflatable balloon (358) disposed circumferentially about a portion of the catheter body (Fig. 43 shows balloon 358 about catheter 352) and extending from a first proximal end to a first distal end (see Image A below), the inflatable balloon having an interior in fluid communication with the lumen of the catheter body (interior of balloon 358 is in fluid communication during inflation); and a self-expanding stent (360) extending from a second proximal end to a second distal end (see Image A below) and disposed about the inflatable balloon (Fig. 44, stent is about balloon) such that the first proximal end of the inflatable balloon contacts and at least partially abuts the second proximal end of the self-expanding stent (see Image A below).









    PNG
    media_image1.png
    586
    762
    media_image1.png
    Greyscale

Regarding claim 2, Dusbabek discloses the first distal end of the inflatable balloon contacts and at least partially abuts the second distal end of the self-expanding stent (see Image A above).
Regarding claim 3, Dusbabek discloses the self- expanding stent (360) has a first length and the inflatable balloon has a second length greater than the first length (see Image B below).








    PNG
    media_image2.png
    421
    758
    media_image2.png
    Greyscale

Regarding claim 8, Dusbabek discloses the balloon catheter (352) lacks a pusher element (Fig. 43, 44, and Col. 21, lines 58-67, Col. 22, lines 1-18, do not indicate additional pusher element in this embodiment, therefore lacks pusher element).

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmon et al. (US 2002/0007102), hereinafter Salmon.
Regarding claim 1, Salmon discloses in Fig. 3 a medical device assembly (40) comprising: an outer sheath (41); a balloon catheter (31) disposed within the outer sheath (Fig. 3), the balloon catheter comprising: a catheter body (12) extending from a proximal end (Fig. 3, proximal end is where 12 points) to a distal end (where catheter 12 ends opposite its proximal end) and defining a lumen therethrough (16), and an inflatable balloon (34) disposed circumferentially about a portion of the catheter body (Fig. 3, part of balloon surrounds catheter 12) and extending from a first proximal end to a first distal end (see Image C below), the 
Image C – Fig. 3 of Salmon

    PNG
    media_image3.png
    470
    776
    media_image3.png
    Greyscale

Regarding claim 2, Salmon discloses the first distal end of the inflatable balloon contacts and at least partially abuts the second distal end of the self-expanding stent (see Image C above).
Regarding claim 3, Salmon discloses the self- expanding stent has a first length and the inflatable balloon has a second length greater than the first length (see Image D below).



    PNG
    media_image4.png
    353
    788
    media_image4.png
    Greyscale

Regarding claim 5, Salmon discloses the self- expanding stent comprises a plurality of apertures (Fig. 3, shows spaces/apertures in stent 35).
Regarding claim 8, Salmon discloses the balloon catheter lacks a pusher element (Fig. 3 does not indicate additional pusher element in this embodiment, therefore lacks pusher element).

**NOTE** The following rejection is with reference to a different embodiment (Fig. 1) of Salmon.
Regarding claim 1, Salmon discloses in Fig. 1 a medical device assembly (10) comprising: an outer sheath (32P); a balloon catheter (30) disposed within the outer sheath (Fig. 1, shows part of 30 is disposed in 32P), the balloon catheter comprising: a catheter body (12) extending from a proximal end (Fig. 1, proximal end is where 12 points) to a distal end (where catheter 12 ends opposite its proximal end) and defining a lumen therethrough (16), and an inflatable balloon (14) disposed circumferentially about a portion of the catheter body (Fig. 1, part of balloon surrounds catheter 12) and extending from a first proximal end to a first distal end 
Image E – Fig. 1 of Salmon

    PNG
    media_image5.png
    550
    820
    media_image5.png
    Greyscale

Regarding claim 2, Salmon discloses the first distal end of the inflatable balloon contacts and at least partially abuts the second distal end of the self-expanding stent (see Image E above).
Regarding claim 3, Salmon discloses the self- expanding stent has a first length and the inflatable balloon has a second length greater than the first length (see Image F below).


    PNG
    media_image6.png
    300
    793
    media_image6.png
    Greyscale

Regarding claim 4, Salmon discloses the proximal end of the inflatable balloon (see Image E above) is in contact with an inner wall of the outer sheath proximally of the proximal end of the stent (Fig. 1, shows proximal of stent 15, proximal end is in contact with outer sheath 32P).
Regarding claim 5, Salmon discloses the self- expanding stent comprises a plurality of apertures (Fig. 1, shows spaces/apertures in stent 15).
Regarding claim 6, Salmon discloses the inflatable balloon protrudes through at least one aperture of the self-expanding stent (Para. [0026], balloon 14 is formed into interstices/apertures of stent 15).
Regarding claim 8, Salmon discloses the balloon catheter lacks a pusher element (Fig. 1 does not indicate additional pusher element in this embodiment, therefore lacks pusher element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Salmon et al. (6,315,708), hereinafter Salmon ‘708.  Note this rejection is using the embodiment of Fig. 3 of Salmon.
Fig. 3 of Salmon discloses the invention essentially as claimed as discussed above, including a stent with a plurality of apertures.  However, Salmon does not expressly disclose in Fig. 3 that the inflatable balloon protrudes through the apertures
Regarding claim 6, Salmon ‘708, in the same art of stent delivery devices, teaches an inflatable balloon (14) protrudes through at least one aperture of the self-expanding stent (Fig. 1, Col. 4, lines 1-3, balloon is in interstices/apertures of stent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Salmon to allow the balloon to protrude through the apertures of the stent as taught by Salmon ‘708 in order to retain the stent on the balloon for allowing more reliable insertion of a stent into tortuous vessels and a decreased probability of stent embolization (Col. 1, lines 63-67).  Additionally, the stent of Fig. 3 of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusbabek in view of Ueda et al. (US 2014/0358123), hereinafter Ueda.
	Dusbabek discloses the invention essentially as claimed as discussed above regarding claim 1.  However, Dusbabek does not disclose the stent is a drug-eluting stent.
Regarding claim 7, Ueda, in the same art of stent delivery and balloon catheter devices, teaches a self- expanding stent (54) is a drug-eluting stent (Para. [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent of Dusbabek to be a drug-eluting stent as taught by Ueda in order to better suppress restenosis and keep the blood vessel dilated continuously (Para. [0138]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of Ueda.
Salmon discloses the invention essentially as claimed as discussed above regarding claim 1.  However, Salmon does not disclose the stent is a drug-eluting stent.
Regarding claim 7, Ueda, in the same art of stent delivery and balloon catheter devices, teaches a self- expanding stent (54) is a drug-eluting stent (Para. [0138]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumazawa et al. (US 2013/0023977) discloses a balloon that protrudes through apertures of a stent
Brar et al. (US 2004/0236414) discloses drug-eluting stents on balloon catheters
Johnson (US 2004/0138731) discloses drug-eluting stents on balloon catheters
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSSA M KEANE/Examiner, Art Unit 3771    

/KATHERINE M SHI/Primary Examiner, Art Unit 3771